In a proceeding pursuant to article 78 of the Civil Practice Act, to review a determination of respondents revoking a liquor license and providing that no new license shall issue for the period of twenty-four months, and determinations of respondents incidental thereto, unanimously confirmed, without costs, and proceeding dismissed, without costs. The determinations were within the discretion of respondents. Present— Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ. [See post, p. 983.]